Appeal from an order of the Supreme Court (Swartwood, J.), entered May 15, 1991 in Chemung County, which, inter alia, denied plaintiff Elek Lehoczky’s motion for relief from certain prior judgments and orders.
The arguments raised by plaintiffs in their pro se brief in support of the motion to vacate the judgment are essentially "newly-discovered evidence” (CPLR 5015 [a] [2]) arguments. Such evidence, however, must be material and likely to change the result if a new trial is granted and a court’s determination in this regard will be overturned only if there was an abuse of discretion (see, Agarwal v Quail Homes, 120 AD2d 694; Suffolk Cement Prods. v State of New York, 54 AD2d 804). Here, plaintiffs raise issues previously decided by Supreme Court and raised on two appeals to this court (see, 154 AD2d 791, lv denied 76 NY2d 701; 149 AD2d 862). Plaintiffs’ additional arguments are conclusory and no information has been provided that is material or likely to change the result if the case were retried. Supreme Court therefore properly denied the motion to vacate. Plaintiffs’ remaining contentions in support of the motion have likewise been considered and rejected as lacking in merit.
Levine, J. P., Mercure, Mahoney and Casey, JJ., concur. Ordered that the order is affirmed, without costs.